In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00056-CR
        ______________________________



     CYNTHIA JANE ANDERSON, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




      On Appeal from the County Court at Law
                Cass County, Texas
          Trial Court No. CCLM110351




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION

       Cynthia Jane Anderson, appellant, has filed with this Court a motion to dismiss her

appeal. The motion is signed by Anderson and by her counsel in compliance with Rule 42.2(a)

of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule

42.2, we grant the motion. See TEX. R. APP. P. 42.2.

       Accordingly, we dismiss the appeal.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:       May 17, 2012
Date Decided:         May 18, 2012

Do Not Publish




                                               2